USCA4 Appeal: 21-4720      Doc: 25         Filed: 11/28/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4720


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JOHN SHERMAN WESTMORELAND,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00486-CCE-1)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
        Hill, North Carolina, for Appellant. Margaret McCall Reece, Special Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4720      Doc: 25         Filed: 11/28/2022     Pg: 2 of 3




        PER CURIAM:

               John Sherman Westmoreland pled guilty, pursuant to a written plea agreement, to

        possession with intent to distribute 50 grams or more of methamphetamine, in violation of

        21 U.S.C. § 841(a)(1), (b)(1)(B), and possession of a firearm by a convicted felon, in

        violation of 18 U.S.C. §§ 922(g)(1), 924(a). The district court sentenced Westmoreland to

        120 months of imprisonment and he now appeals. On appeal, counsel has filed a brief

        pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

        issues for appeal but questioning the validity and scope of Westmoreland’s appellate

        waiver and the reasonableness of Westmoreland’s sentence. Although notified of his right

        to do so, Westmoreland has not filed a pro se supplemental brief. The Government has

        moved to dismiss the appeal pursuant to the appellate waiver in Westmoreland’s plea

        agreement. We affirm in part and dismiss in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

        voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

        the totality of the circumstances, including the experience and conduct of the defendant,

        his educational background, and his knowledge of the plea agreement and its terms.”

        United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

        omitted). Generally, “if a district court questions a defendant regarding the waiver of

        appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the



                                                     2
USCA4 Appeal: 21-4720         Doc: 25      Filed: 11/28/2022      Pg: 3 of 3




        defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

        quotation marks omitted).

               Our review of the record confirms that Westmoreland knowingly and voluntarily

        waived his right to appeal his convictions and sentence, with limited exceptions not

        applicable here. We therefore conclude that the waiver is valid and enforceable and that

        the issue counsel raises falls squarely within the scope of the waiver.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside the scope of Westmoreland’s appellate

        waiver. We therefore grant in part the Government’s motion to dismiss and dismiss the

        appeal as to all issues within the waiver’s scope. We affirm the remainder of the district

        court’s judgment. This court requires that counsel inform Westmoreland, in writing, of the

        right to petition the Supreme Court of the United States for further review.               If

        Westmoreland requests that a petition be filed, but counsel believes that such a petition

        would be frivolous, then counsel may move in this court for leave to withdraw from

        representation.   Counsel’s motion must state that a copy thereof was served on

        Westmoreland.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     3